Case 2:20-cr-20014-PKH Document 109 _ Filed 02/23/21 Page 1 of 8 PagelD #: 413

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FORT SMITH DIVISION
UNITED STATES OF AMERICA )
VS. CRIMINAL NO. 2:20 CR-20014-003
BRENDA GOLDEN DAY

DEFENDANT BRENDA GOLDEN DAY’S
SENTENCING MEMORANDUM

Defendant Brenda Golden Day (“Day”), by and through counsel, respectfully submits this
Sentencing Memorandum in support of her request that this Court grant her a downward variance
from her final Guidelines range calculation and requests that this Court impose a sentence of
imprisonment below her recommended Guidelines range of 188 to 235 months.

Anticipated Time Needed for Hearing

At this time Day is considering calling one or two witnesses at the sentencing hearing who
may be able to provide relevant testimony for the Court’s sentencing consideration. In addition,
Day anticipates providing testimony at the hearing. Statements and arguments of counsel will also
be presented. Day anticipates that the length of time necessary for this sentencing hearing will be
45 minutes.

Prior Proceedings

The PSIR accurately reflects the relevant procedural history and offense conduct.

Framework for Sentencing
A “district court should begin [a sentencing proceeding] with a correct calculation of the

[defendant’s] advisory Sentencing Guidelines range.” United States v. Braggs, 511 F.3d 808, 812
Case 2:20-cr-20014-PKH Document 109 Filed 02/23/21 Page 2 of 8 PagelD #: 414

(8th Cir. 2008). A defendant’s sentencing range “is arrived at after determining the appropriate
Guidelines range and evaluating whether any traditional Guidelines departures are warranted.”
United States v. Washington, 515 F.3d 861, 865 (8th Cir. 2008). “[A]fter giving both parties a
chance to argue for the sentence they deem appropriate, the court should consider all of the factors
listed in 18 U.S.C. § 3553(a) to determine whether they support the sentence requested by either
party.” Braggs, 511 F.3d at 812. “The district court may not assume that the Guidelines range is
reasonable, but instead ‘must make an individualized assessment based on the facts presented.”
Id., (quoting Gall v. United States, 128 S. Ct. 586, 597 (2007)); see also Nelson v. United States,
129 S. Ct. 890, 892 (2009) (“Our cases do not allow a sentencing court to presume that a sentence
within the applicable Guidelines range is reasonable.”).

The district court “has substantial latitude to determine how much weight to give the
various factors under § 3553(a).” United States v. Ruelas-Mendez, 556 F.3d 655, 657 (8th Cir.
2009); see also United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (quoting
United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)) (“[I]t will be the unusual case
when we reverse a district court sentence — whether within, above, or below the applicable
Guidelines range — as substantively unreasonable.”). “If the court determines that a sentence
outside of the Guidelines is called for, it ‘must consider the extent of the deviation and ensure that
the justification is sufficiently compelling to support the degree of the variance.” Braggs, 511
F.3d at 812 (quoting Gall, 128 S. Ct. at 597). “The sentence chosen should be adequately explained
so as ‘to allow for meaningful appellate review and to promote the perception of fair sentencing.”
Braggs, 511 F.3d at 812.

The court makes findings of fact under a preponderance of the evidence standard. See e.g.,

United States v. Bah, 439 F.3d 423, 426 n. 1 (8th Cir. 2006) (‘‘[J]udicial fact-finding using a
Case 2:20-cr-20014-PKH Document 109 _ Filed 02/23/21 Page 3 of 8 PagelD #: 415

preponderance of the evidence standard is permitted provided that the [Sentencing Guidelines] are
applied in an advisory manner.”). The court may consider a wide variety of evidence, including
the undisputed portions of the PSIR, as well as the testimony and other evidence the parties
introduce at the sentencing hearing. The court does not “put on blinders” and only consider the
evidence directly underlying Defendant’s offenses of conviction. For example, the court may
consider other relevant conduct in calculating Defendant’s Guidelines range. See U.S.S.G. § 1B1.3
(2008). The sentencing judge is afforded great discretion in determining the credibility of
witnesses and making findings of fact. United States v. Bridges, 569 F.3d 374, 378 (8th Cir. 2009).
Factual Background and Argument

The basic facts of this matter are adequately set forth in the PSIR. Day submits this Court
should know and consider the following additional information to substantiate her request for a
downward variance from the applicable Guidelines range, so this Court may better formulate a fair
and reasonable sentence under these individualized circumstances.

Day was charged in a five-count indictment with three other codefendants. Day’s role in
the charged conspiracy was as a minor player. She was not in a leadership or organizing role in
this conspiracy. On November 17", 2020, Day pled guilty to one count of Distribution of More
than Five Grams of Methamphetamine.

Day is a 36-year-old female who has been living with and battling a drug addiction since
she was 14 years old. In this case and under the federal system, Day is classified as a “career
offender.” It is also, however, accurate to describe her as a human who became addicted to drugs
as a child. This addiction has stayed with her for more than 22 of her 36-year-life. As explained
in the PSIR, she first began using alcohol, marijuana, ecstasy, cocaine, and hallucinogens by the

age of 14. She began using benzodiazepines and methamphetamine by the age of 15. Her
Case 2:20-cr-20014-PKH Document 109 _ Filed 02/23/21 Page 4 of 8 PagelD #: 416

addiction was so bad that Day only completed formal education at an eighth-grade level, and she
completed her GED while incarcerated in the Bureau of Prisons in 2015.

In addition, Day has finally turned the corner and turned her life around. She completed a
Drug and Alcohol Substance Abuse Program on July 29, 2020, from True Self Recovery, and she
completed an Intensive Outpatient Program with True Self Recovery on October 15, 2020.

Her criminal history score is 11, but 10 of these points are the result of her drug addiction.
Day understands that this is no excuse and that a prison sentence is inevitable. However, she is
seeking mercy from the Court in light of her nearly life-long addiction and the recent treatment
she has completed.

Variance from Guidelines

In United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the Supreme Court held
that its decisions in Blakely v. Washington, 124 S. Ct. 2531 (2004), and Apprendi v. New Jersey,
530 U.S. 466 (2000), apply to the Sentencing Guidelines. The Court found that for Sixth
Amendment purposes there was “no relevant distinction between the sentence imposed pursuant
to the Washington statutes in Blakely and the sentences imposed pursuant to the Federal
Sentencing Guidelines....”. 125 S. Ct. at 751. Reaffirming its holding in Apprendi, the Court
concluded that “[a]ny fact (other than a prior conviction) which is necessary to support a sentence
exceeding the maximum authorized by the fact established by a plea of guilty or a jury verdict
must be admitted by the defendant or proved to a jury beyond a reasonable doubt.” /d. Provisions
of The Sentencing Reform Act of 1984 which make the Guidelines mandatory, 18 U.S.C. §
3553(b)(1), or which rely upon the Guidelines’ mandatory nature, 18 U.S.C. § 3742(e), are
incompatible with the Sixth Amendment. Booker, 125 S. Ct. at 756. Accordingly, the Court

severed and excised those provisions, “mak[ing] the Guidelines effectively advisory.” Jd. at 757.
Case 2:20-cr-20014-PKH Document 109 Filed 02/23/21 Page 5 of 8 PagelD #: 417

Pursuant to Booker, a sentencing court must correctly calculate and consider the applicable
Guidelines range, but it has the freedom to tailor the sentence in light of other statutory factors.
See 18 U.S.C. § 3553(a); see also Booker, 125 S. Ct. at 757. Thus, under Booker, sentencing courts
must treat the Guidelines as one of a number of sentencing factors set forth in 18 U.S.C. § 3553(a).

The primary directive in § 3553(a) is for the sentencing court to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph 2.”
Under § 3553(a)(2), such purposes are:

(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner.

In determining the minimally sufficient sentence, § 3553(a) further directs sentencing
courts to consider additional factors, including:

1) the nature and circumstances of the offense and the history and characteristics of

the defendant (§ 3553(a)(1));

2) the kinds of sentences available (§ 3553(a)(3)); and

3) the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct (§ 3553(a)(6)).

Day would urge this Court to find that a variance under 18 U.S.C. § 3553 is warranted, as
§ 3553(a) instructs this Court to impose a sentence “sufficient, but not greater than necessary,”

considering the factors set forth below.
Case 2:20-cr-20014-PKH Document 109 Filed 02/23/21 Page 6 of 8 PagelD #: 418

(A) Nature and Circumstances of the Offense and History and Characteristics of
the Defendant

Day does take responsibility for her actions in this case and the instant offense. Day prays
this Court consider her role in the conspiracy and deem it relatively small. Day prays that this
Court will find Day’s life-long addiction developed during her childhood and her recent treatment
as a mitigating factor. Day’s motivation for distributing methamphetamine was to help fuel her
drug addiction. In addition, day urges this Court to consider the letters of support submitted on
her behalf and the testimony, if any, presented on her behalf in this matter.

(B) Need for the Sentence Imposed

This Court must make a finding that Day’s conduct is serious in order to comply with the
purposes delineated in § 3553(2). However, in Gall v. United States, 522 U.S. 38 (2007), the
Supreme Court warned that imposition of an unnecessary sentence “may work to promote not
respect, but derision, of the law if the law is viewed as merely the means to dispense harsh
punishment without taking into account the real conduct and circumstance involved in sentencing.”
Id. at 54. A sentence within the applicable Guidelines range in this case would impose a term of
imprisonment of unnecessary length, which risks derision of the law.

The need to protect the public from further crimes of the defendant and the need to
rehabilitate Defendant go hand in hand in this case. Additionally, the Sentencing Commission has
determined that recidivism rates decrease in correlation with an offender’s age. U.S. SENTENCING
COMMISSION, THE EFFECTS OF AGING ON RECIDIVISM AMONG FEDERAL OFFENDERS 31, (2017).
Day’s age of 36 weighs in favor of her decreased use and/or distribution of narcotics in the future.

A sentence within the applicable Guidelines range here would risk derision of the law by
implicating persons can never redeem themselves and, thus, should never attempt to better

themselves or society in any way.
Case 2:20-cr-20014-PKH Document 109 Filed 02/23/21 Page 7 of 8 PagelD #: 419

(C) Kinds of Sentences Available

In this case, incarceration is inevitable. The variance available relates to the length of time
the defendant is sentenced to imprisonment. This Court is permitted through variance to sentence
Day to a term of years below the applicable Guidelines range.

(D) Avoiding Unwarranted Sentence Disparities

As of the date of this Sentencing Memorandum, none of Day’s co-defendants have been
sentenced. Day prays this Court will sentence her below that of her co-defendants sentence due to
her minor role in the conspiracy of this case as well as her substantial government cooperation.

Conclusion

For the reasons stated above, Brenda Golden Day respectfully prays that this Court grant
the departure, decrease, and variance requested herein and vary, downward, from her Guidelines
range.

Respectfully submitted,

Brenda Golden Day

  

By:

 

Jonathan D/Nelson, Ark. Bar No. 2011-017
Attomey at/Law

1401 cClain Road

Suite 7
Bentonville, AR 72712
Telephone: (479) 250-9920
Facsimile: (479) 250-9914
nelsonlawpractice@gmail.com
Case 2:20-cr-20014-PKH Document 109 _ Filed 02/23/21 Page 8 of 8 PagelD #: 420

CERTIFICATE OF SERVICE

I, Jonathan D. Nelson, state that on this 23rd day of February, 2021, I electronically filed
the foregoing document with the Court, which will send notification of such filing to all CM/ECF
participating counsel of record. In addition, I also sent a copy of this document via electronic mail
to Brandon T. Carter, Assistant U.S. Attorney, and Stephanie Long, U.S. Probation Officer.

 

Jonath elson
